Citation Nr: 0522013	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Basic eligibility for non-service-connected pension 
benefits.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from April 23, 1973, 
to June 25, 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
non-service-connected pension benefits, and determined that 
the veteran had not submitted new and material evidence in 
order to reopen his claim of service connection for a nervous 
disorder.  

The veteran indicated in his substantive appeal that he 
wished to be scheduled for a hearing before the Board.  
Although the veteran was scheduled for a hearing in October 
2003, he failed to appear for said hearing.  

The veteran's claim was remanded in November 2003.  


FINDINGS OF FACT

1.  The appellant did not serve in the active military, 
naval, or air service for at least 90 days during a period of 
war, and was not discharged from service due to a service-
connected disability.

2.  In June 1974, the RO denied the veteran's claim of 
service connection for a nervous disorder; the veteran did 
not appeal this decision.
 
3.  Evidence submitted subsequent to the June 1974 decision 
is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  

4.  The veteran does not have a current psychiatric 
disability.  



CONCLUSIONS OF LAW

1.  The appellant does not meet the threshold service 
eligibility requirements for the receipt of nonservice-
connected disability pension benefits. 38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 
3.314 (2004).

2.  The RO's June 1974 decision denying service connection 
for a nervous disorder is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  The veteran did not incur a psychiatric disorder in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated from December 2001, the RO 
informed the veteran what type of evidence he would have to 
submit to establish service connection for a disability, and 
also informed him what type of evidence he would have to 
submit to prove his claim for pension benefits.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the December 2001 
VCAA letter, the RO informed the veteran that the RO would 
get such things as medical records from Federal agencies, 
including VA medical facilities, and that it would obtain 
private medical records if the veteran returned a completed 
VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
December 2001 letter told the veteran to complete a VA Form 
21-4142 for each provider he had seen, and to tell the RO 
where he had been treated for his condition.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, the general instructions in this letter clearly 
implied that the appellant should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
he was treated for his psychiatric condition.  Furthermore, 
the appellant has not contended that he was prejudiced by the 
RO's phrasing of the request in the December 2001 letter.  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).    

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records show that at induction in March 1973, 
the veteran's psychiatric evaluation was normal.  He was seen 
by a Medical Board just prior to leaving service in June 
1973, and diagnosed with an immature personality.  The 
examiner commented that the veteran did not meet the medical 
fitness standards for induction.  The examiner commented that 
the veteran could not cope adequately with the stresses of 
the military, and that he did not meet the medical fitness 
standards for induction.  At the veteran's separation 
examination in June 1973, he was diagnosed with an immature 
personality. On the veteran's report of medical history form, 
he reported that he had frequent trouble sleeping, depression 
or excessive worry, and nervous trouble.  The examiner 
commented that the veteran's multiple complaints came under 
the psychiatric diagnosis.  

In a June 1974 rating decision, the RO denied service 
connection for a nervous disorder on the basis that there was 
no evidence of a clinically diagnosed acquired psychiatric 
disorder during service, and the only evidence of a nervous 
condition was a personality disorder for which service 
connection could not be granted in the absence of a 
superimposed acquired psychiatric condition resulting from 
service.  

In a November 2001 claim, the veteran claimed a disability 
for a nervous breakdown during service.  

In a January 2002 statement, the veteran's cousin asserted 
that the veteran had nervous problems during service, and 
that he still had trouble with his nerves.  He wrote that he 
was told that if the veteran worked, he got stress from the 
working.  

In February 2002, the veteran submitted some administrative 
discharge documents from June 1973.  He submitted a 
certificate of training document showing that the veteran had 
completed the Army Preparatory Training Course.  He submitted 
a document entitled "Medical Condition - Physical Profile 
Record" which had already been of record.  

The veteran was scheduled for a VA examination in September 
2004, but failed to appear for the examination.  An internal 
VA e-mail from September 2004 indicates that the letter about 
the examination was sent, and that the phone number the 
veteran provided had been disconnected.  A letter was sent to 
the veteran in September 2004 informing him that he had 
failed to report for the examination, and telling him to 
inform VA within 30 days if he was prepared to report for a 
VA examination.  


Analysis

  Basic eligibility for non-service-connected pension 
benefits.

A veteran is a person who served in the active military, 
naval or air service, who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004); see 
also 38 C.F.R. §§ 3.6, 3.203 (2004).

The payment of nonservice-connected disability pension 
benefits is provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability that 
is not the result of willful misconduct, but only where a 
veteran has the requisite service. 38 U.S.C.A. § 1521(a) 
(West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2004).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life. 38 C.F.R. §§ 3.340(b), 4.15 (2004).

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2004).

The Vietnam era is a period of war. 38 U.S.C.A. § 101(11) 
(West 2002).  Effective January 1, 1997, the term "Vietnam 
era" means the following: (1) the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period; or 
(2) the period beginning on August 5, 1964, and ending on May 
7, 1975, in all other cases. 38 U.S.C.A. § 101(29) (West 
2002); 38 C.F.R. § 3.2(f) (2004).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service. 38 C.F.R. § 3.203 (2004); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In sum, the appellant's confirmed active service does not 
meet the threshold criteria for basic eligibility for the 
receipt of nonservice-connected disability pension benefits. 
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The record 
reveals that he did not serve in active military, naval or 
air service for 90 days or more during a period of war.  He 
only served for 64 days from April 23, 1973, to June 25, 
1973.  The record also does not reflect that he was 
discharged or released from service for a service-connected 
disability, nor does the record indicate that he should have 
received such a discharge.  Moreover, he is not shown to have 
served on active duty for a period of 90 consecutive days or 
more which began or ended during a period of war.  Finally, 
he did not serve on active duty during more than one period 
of war for an aggregate of 90 days or more.  Id.

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for the 
receipt of nonservice-connected pension, and so the claim 
must be denied based on a lack of entitlement under the law. 








  Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
psychiatric disability.

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed his claim in November 2001.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated June 1974, the RO denied the veteran's 
claim of service connection for a nervous disorder.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 
(a), 3.156 (2004).  

It is determined that since the June 1974 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran's cousin wrote 
in January 2002 that the veteran had problems with his 
nerves, and that he had had nervous problems during service.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to crucial 
questions in the veteran's case, i.e., whether the veteran 
has a nervous disorder, and whether he had any nervous 
disorders during service, the newly received evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim, and it is determined 
to be material to the veteran's claim.  Accordingly, the 
claim is reopened, and must be considered in light of all the 
evidence, both old and new.  

Although the veteran's claim of service connection for a 
psychiatric disability has been considered on a ground 
different from that of the RO (the RO addressed the veteran's 
claim of service connection for a psychiatric disability on 
the merits) the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).  











Entitlement to service connection for a psychiatric 
disability

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the next step is to consider the 
veteran's claim of service connection on the merits.  The 
relevant laws and regulations regarding service connection 
are cited below.  

Service connection may be granted for a disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2004).  As the veteran did not serve 90 days or more of 
active military service, he is not entitled to the 
presumptions afforded in 38 C.F.R. §§3.307 and 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2004).

It is initially noted that service connection for a 
personality disorder may not be established. Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. § 3.303(c).  Therefore, service 
connection based on the service medical records is not 
warranted.  Beno v. Principi, 3 Vet. App. 439 (1992)  

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
Service medical records do not show that the veteran was 
diagnosed with a psychiatric disorder for which service 
connection can be granted.  The veteran was only in service 
for 64 days, and he was separated from service because of an 
"immature personality."  He has not been diagnosed with a 
psychiatric disability for which service connection can be 
granted.  He has not indicated that there are records to be 
obtained from a psychiatrist or other medical health 
professional  He did not report for his scheduled VA 
examination in September 2004.  Because the veteran has not 
presented competent medical evidence of a current psychiatric 
disability, the claim must be denied.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

The RO scheduled the veteran for a VA examination in 
September 2004 to determine whether or not he had a 
psychiatric disability.  The RO informed the veteran of the 
examination, but he did not appear for said examination.  The 
RO also sent the veteran a letter to his current address 
after the scheduled examination, asking that he inform VA if 
he wished to be scheduled for a VA examination.  The veteran 
did not respond.  The Board notes that the duty to assist is 
not always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

With regard to the veteran's own contention that he has a 
psychiatric disorder related to service that developed in 
service, and has continued to the present day, the Court has 
made it clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The veteran is a 
layperson, and lacks the medical expertise for his opinion in 
this matter to be competent medical evidence.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disability, and 
therefore the provisions of § 5107(b) are not applicable, and 
the veteran's claim must be denied.

ORDER

Basic eligibility for the receipt of nonservice-connected 
disability pension benefits is denied.

As new and material evidence has been submitted regarding the 
claim of service connection for a psychiatric disability, the 
veteran's claim is reopened.  

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


